EXHIBIT 99.1 EMPLOYMENT AGREEMENT This employment agreement (this "Agreement"), dated as of January 1, 2008 (the "Effective Date"), is made by and between Fortress Financial Group, Inc., a Wyoming corporation (the "Company"), and Pete Bezzano (the "Non Executive") (each, a "Party" and together, the "Parties"). WHEREAS, the Non Executive is to be employed as the Non Executive Chairman of the Company; and WHEREAS, the Parties wish to establish the terms of the Non Executive's employment by the Company; NOW, THEREFORE, in consideration of the foregoing, of the mutual promises contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: 1.POSITION/DUTIES. (a)During the Employment Term (as defined in Section 2 below), the Non Executive shall serve as a Non Executive Chairman of the Company. In this capacity theNon Executive shall have such duties, authorities and responsibilities commensurate with the duties, authorities and responsibilities of persons in similar capacities in similarly sized companies and such other reasonable duties and responsibilities as the Board of Directors of the Company (the "Board") shall designate.The Non Executive shall report directly to the Chief Executive Officer.The Non Executive shall obey the lawful directions of the Board, the Company's Chief Executive Officer and any other senior executive of the Company to whom the Non Executive reports and shall use his diligent efforts to promote the interests of the Company and to maintain and promote the reputation thereof. (b)During the Employment Term, the Non Executive shall use his best efforts to perform his duties under this Agreement and shall devote all of his business time, energy and skill in the performance of his duties with the Company.The Non Executive shall not during the Employment Term (except as a representative of the Company or with consent in writing of the Board) be directly or indirectly engaged or concerned in any other business activity.Notwithstanding the foregoing provisions, the Non Executive is not prohibited from (1) participating in charitable, civic, educational, professional or community affairs or serving on the board of directors or advisory committees of non-profit entities, and (2) managing his and his family's personal investments, in each case, providedthat such activities in the aggregate do not materially interfere with his duties hereunder. 1 2.EMPLOYMENT TERM.Except for earlier termination as provided in Section 6, the Non Executive's employment under this Agreement shall be for a three-year term commencing on the Effective Date and ending on January 1, 2011 (the "Employment Term"). 3.BASE SALARY.The Company agrees to pay to the Non Executive a base salary at an annual rate of not less than $12,000, payable in accordance with the regular payroll practices of the Company. The Non Executive's Base Salary shall be subject to annual review by the Board (or a committee thereof).The base salary as determined herein from time to time shall constitute "Base Salary" for purposes of this Agreement. 4.BONUS.With respect to each full fiscal year during the Employment Term, the Non Executive shall be eligible to earn an annual bonus (the "Annual Bonus") in such amount, if any, as determined in the sole discretion of the Board of up to 100% of the Non Executive's Base Salary. In addition, the Non Executive shall be eligible to participate in the Company's bonus and other incentive compensation plans and programs (if any) for the Company's senior executives at a level commensurate with his position and may be entitled to bonus payments in addition to the amount set forth hereinabove. 5.EMPLOYEE BENEFITS. (a)Benefit Plans.The Non Executive shall be eligible to participate in any employee benefit plan of the Company, including, but not limited to, equity, pension, thrift, profit sharing, medical coverage, education, or other retirement or welfare benefits that the Company has adopted or may adopt, maintain or contribute to for the benefit of its senior executives, at a level commensurate with his positions, subject to satisfying the applicable eligibility requirements. The Company may at any time or from time to time amend, modify, suspend or terminate any employee benefit plan, program or arrangement for any reason in its sole discretion. (b)Signing Bonus.Upon execution of this Agreement, the Non Executive shall be awarded a one time bonus, valued at $166,667 to be settled through the issuance of 500,000,000 restricted common shares of Fortress Financial Group, Inc. 6.TERMINATION.The Non Executive's employment and the Employment Term shall terminate on the first of the following to occur: (a)Disability.On the thirtieth (30th) day following written notice by the Company to the Non Executive of termination due to Disability. For purposes of this Agreement, "Disability" shall mean a determinationby the Company in accordance with applicable law that due to a physical or mental injury, infirmity or incapacity, the Non Executive is unable to perform the essential functions of his job with or without accommodation for 180 days (whether or not consecutive) during any 12-month period. (b)Death.Automatically on the date of death of the Non Executive. 2 (c)Cause.Immediately upon written notice by the Company to the Non Executive of a termination for Cause. "Cause" shall mean, as determined by the Board (or its designee) (1) conduct by the Non Executive in connection with his employment duties or responsibilities that is fraudulent, unlawful or grossly negligent; (2) the willful misconduct of the Non Executive; (3) the willful and continued failure of the Non Executive to perform the Non Executive's duties with the Company (other than any such failure resulting from incapacity due to physical or mental illness); (4) the commission by the Non Executive of any felony (other than traffic-related offenses) or any crime involving moral turpitude; (5) violation of any material policy of the Company or any material provision of the Company's code of conduct, employee handbook or similar documents; or (6) any material breach by the Non Executive of any provision of this Agreement or any other written agreement entered into by the Non Executive with the Company. (d)Without Cause.On the thirtieth (30th) day following written notice by the Company to the Non Executive of an involuntary termination without Cause, other than for death or Disability. (e)Good Reason.On the sixtieth (60th) day following written notice by the Non Executive to the Company of a termination for Good Reason. "Good Reason" shall mean, without the express written consent of the Non Executive, the occurrence of any the following events unless such events are cured (if curable) by the Company within fifteen days following receipt of written notification by the Non Executive to the Company that he intends to terminate his employment hereunder for one of the reasons set forth below: any material reduction or diminution (except temporarily during any period of incapacity due to physical or mental illness) in the Non Executive's title, authorities, duties or responsibilities or reporting requirements with the Company. 7.CONSEQUENCES OF TERMINATION. (a)Disability.Upon termination of the Employment Term because of the Non Executive's Disability, the Company shall pay or provide to the Non Executive (1) any unpaid Base Salary and any accrued vacation through the date of termination; (2) any unpaid Annual Bonus accrued with respect to the fiscal year ending on or preceding the date of termination; (3) reimbursement for any unreimbursed expenses properly incurred through the date of termination; and (4) all other payments or benefits to which the Non Executive may be entitled under the terms of any applicable employee benefit plan, program or arrangement (collectively, "Accrued Benefits"). (b)Death.Upon the termination of the Employment Term because of the Non Executive's death, the Non Executive's estate shall be entitled to any Accrued Benefits. (c)Termination for Cause. Upon the termination of the Employment Term by the Company for Cause or by either party in connection with a failure to renew this Agreement, the Company shall pay to the Non Executive any Accrued Benefits. 3 (d)Termination without Cause or for Good Reason.Upon the termination of the Employment Term by the Company without Cause or by the Non Executive with Good Reason, the Company shall pay or provide to the Non Executive (1) the Accrued Benefits, and (2) subject to the Non Executive's execution (and non-revocation) of a general release of claims against the Company and its affiliates in a form reasonably requested by the Company, (A) continued payment of his Base Salary for two (2) months after termination, payable in accordance with the regular payroll practices of the Company, but off the payroll; and (B) payment of the Non Executive's cost of continued medical coverage for two (2) months after termination (subject to the Non Executive's co-payment of the costs in the same proportion as such costs were shared immediately prior to the date of termination).1Payments provided under this Section 7(d) shall be in lieu of any termination or severance payments or benefits for which the Non Executive may be eligible under any of the plans, policies or programs of the Company. 8.NO ASSIGNMENT.This Agreement is personal to each of the Parties.Except as provided below, no Party may assign or delegate any rights or obligations hereunder without first obtaining the written consent of the other Party hereto; provided, however, that the Company may assign this Agreement to any successor (whether direct or indirect, by purchase, merger, consolidation or otherwise) to all or substantially all of the business or assets of the Company. 9.NOTICES. For the purpose of this Agreement, notices and all other communications provided for in this Agreement shall be in writing and shall be deemed to have been duly given (1) on the date of delivery if delivered by hand, (2) on the date of transmission, if delivered by confirmed facsimile, (3) on the first business day following the date of deposit if delivered by guaranteed overnight delivery service, or (4) on the fourth business day following the date delivered or mailed by United States registered or certified mail, return receipt requested, postage prepaid, addressed as follows: If to the Non Executive: P.O. Box CR-56766 Suite 789 Nassau, Bahamas If to the Company: With a copy to: Anslow
